Asch, J.,
dissents in a memorandum as follows: I would not quarrel with the IAS court’s finding that with the "background” of appellant’s prior conduct, her conduct in the instant matter warranted the imposition of sanctions. Further, I would not quarrel with a finding that a twenty-one minute delay, when coupled with the "aggravating factor” of appellant leaving the courtroom after her late appearance to confer with her client before finally appearing before the waiting court, might also justify a finding of contempt.
However, at the hearing, counsel sought assurance from the court that the issue was that appellant was not in court promptly at 9:30 a.m. on July 24 and had not telephoned. The court added there was a further aggravating factor, i.e., that appellant left the courtroom to confer with her client before finally appearing before the court. Counsel then noted "we are prepared to address both of those matters today, Your Honor”.
Appellant was not given notice of all the charges she faced. It is obvious that the sanctions were imposed, in large part, because of alleged prior transgressions. Appellant, however, was never informed these incidents might form the basis for the imposition of sanctions. Since "[this] absence of fair notice as to * * * the precise nature of the charges deprived [appellant] of procedural due process” (In re Ruffalo, 390 US 544, *535552), I would reverse and remand the matter for a new hearing, at which appellant is advised of all charges which will be considered by the court in reaching any determination.
(The unpublished Decision and Order of this Court entered herein on February 11, 1992 is hereby recalled and vacated.)